Exhibit 10.111

 

     LOGO [g704464img001.jpg]

SMITH & WESSON HOLDING CORPORATION

2013 INCENTIVE STOCK PLAN

Restricted Stock Unit Award Grant Notice and Agreement

 

I. Restricted Stock Unit Award Grant Notice

Smith & Wesson Holding Corporation (the “Company”), pursuant to its 2013
Incentive Stock Plan (as amended, the “Plan”), hereby grants to the Participant
named below a right to receive the number of Shares set forth below. This
Restricted Stock Unit Award Grant Notice and Agreement (the “Agreement”) is
subject to all of the terms and conditions as set forth herein and in the Plan,
agreed to by the Participant, and incorporated herein in their entirety. Each
capitalized term in this Agreement shall have the meaning assigned to it in this
Agreement, or, if such term is not defined in this Agreement, such term shall
have the meaning assigned to it under the Plan.

Participant:

Date of Grant:

Vesting Commencement Date:

Number of Restricted Stock Units:

 

Expiration Date:

     Subject to forfeiture as provided in Section 3(b) of Part II of this
Agreement.

Vesting Schedule:

     One-third of the Restricted Stock Unit Award will vest on each of the
first, second and third anniversary of the Vesting Commencement Date.      All
vesting is subject to the Participant’s Continuous Service with the Company,
except as set forth in Part II of this Agreement.

Delivery Schedule:

     For each Restricted Stock Unit that vests (if any) you will receive one
Share, with the Share being delivered to you on the date on which the Restricted
Stock Unit vests whether pursuant to Section 3(a) or otherwise (the “Delivery
Date”).      If the Delivery Date falls on a day in which the NASDAQ Global
Select Market is not open for active trading, the Delivery Date will fall on the
next active trading day. An active trading day is defined as a day in which the
NASDAQ Global Select Market is open for trading, excluding after hours trading.

Additional Terms/Acknowledgements; Amendment, Modification, and Entire
Agreement: The undersigned Participant acknowledges receipt of, and understands
and agrees to, this Agreement (including Part II hereof). No provision of this
Agreement may be modified, waived, or discharged unless that waiver,
modification, or discharge is agreed to in writing and signed by the Participant
and the Company. This Agreement constitutes the entire contract between the
parties hereto with regard to the subject matter hereof. The Participant
acknowledges that a copy

 

1



--------------------------------------------------------------------------------

     LOGO [g704464img001.jpg]

 

of the Company’s most recent prospectus describing the Plan and a complete copy
of the Plan document have been made available to the Participant, that the
Participant has had reasonable opportunity to review the prospectus, the Plan
and this Agreement in their entirety, that the Participant has had an
opportunity to obtain the advice of counsel prior to executing this Agreement
and that the Participant fully understands all provisions of this Agreement.
This Agreement is made pursuant to the provisions of the Plan and shall in all
respects be construed in conformity with the terms of the Plan. In the event of
a conflict between the Plan and this Agreement, the terms of the Plan shall
govern. The Participant further acknowledges that as of the Date of Grant, this
Agreement and the Plan set forth the entire understanding between the
Participant and the Company regarding the acquisition of Shares pursuant to this
Agreement and supersede all prior oral and written agreements on that subject,
with the exception of (i) options and other awards previously granted and
delivered to the Participant under the Plan, and (ii) the following agreements
only:

 

Other Agreements:  

NONE

Without limiting the generality of the foregoing, the Participant acknowledges
and agrees that no provision of any employment, severance, or other agreement,
policy, practice or arrangement, whether written or unwritten, as may be amended
or modified from time to time, shall apply to or in any way modify or amend this
Agreement. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not set forth expressly in this Agreement.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

     LOGO [g704464img001.jpg]

 

SMITH & WESSON HOLDING CORPORATION     PARTICIPANT: By:  

 

   

 

Name:       Title:       Effective as of:     Effective as of:

[Signature Page to Restricted Stock Unit Award Grant Notice and Agreement]

 

3



--------------------------------------------------------------------------------

     LOGO [g704464img001.jpg]

 

II. Restricted Stock Unit Award Agreement

The Company wishes to grant to the Participant named in Part I of this Agreement
(the “Notice of Grant”) a Restricted Stock Unit Award (the “Award”) pursuant to
the provisions of the Plan. This Award will entitle the Participant to Shares
from the Company if the Participant meets the vesting requirements described
herein.

1. Grant Pursuant to Plan. This Award is granted pursuant to the Plan, which is
incorporated herein for all purposes. The Participant hereby acknowledges that a
copy of the Company’s most recent prospectus describing the Plan and a complete
copy of the Plan document have been made available to the Participant, that the
Participant has had reasonable opportunity to review the prospectus, the Plan
and this Agreement in their entirety, that the Participant has had an
opportunity to obtain the advice of counsel prior to executing this Agreement
and that the Participant fully understands all provisions of this Agreement.
Participant agrees to be bound by all of the terms and conditions of this
Agreement and of the Plan. Each capitalized term in this Agreement shall have
the meaning assigned to it in this Agreement, or, if such term is not defined in
this Agreement, such term shall have the meaning assigned to it under the Plan.

2. Restricted Stock Unit Award. The Company hereby grants to the Participant the
number of Restricted Stock Units listed in the Notice of Grant as of the Date of
Grant. Such number of Restricted Stock Units may be adjusted from time to time
pursuant to Section 10(c) of the Plan.

3. Vesting and Forfeiture of Restricted Stock Units.

(a) Vesting. The Participant shall become vested in the Restricted Stock Units
in accordance with the vesting schedule contained in the Notice of Grant.

(b) Forfeiture. The Participant shall forfeit any Restricted Stock Units then
remaining unvested (if any) in the event that the Participant’s Continuous
Service is terminated for any reason, except as otherwise determined by the
Committee in its sole discretion, which determination need not be uniform as to
all Participants.

(c) Accelerated Vesting in Certain Circumstances. In the event that prior to the
final vesting date, the Company terminates a Participant without Good Cause
(other than due to death or disability) or the Participant resigns following an
Adverse Change in Control Effect, in either case during a Potential Change in
Control Protection Period or Change in Control Protection Period, the
Participant shall become immediately vested in any Restricted Stock Units then
remaining unvested (if any).

(d) Certain Definitions. For purposes of this Section 3, the following terms
shall have the following meanings:

“Adverse Change in Control Effect” means, during a Potential Change in Control
Protection Period or Change in Control Protection Period, without the
Participant’s written consent, (i) any material reduction in the Participant’s
annual base salary or target

 

4



--------------------------------------------------------------------------------

     LOGO [g704464img001.jpg]

 

bonus percentage opportunity, (ii) any material adverse change in a
Participant’s positions, titles, duties, responsibilities or reporting
relationships compared to the Participant’s positions, titles, duties,
responsibilities or reporting relationships immediately prior to a Potential
Change in Control (if such diminution occurs during the Potential Change in
Control Protection Period) or Change in Control (if such diminution occurs
during the Change in Control Protection Period) or (iii) a relocation of the
Participant’s principal place of business more than 50 miles from his or her
principal place of business immediately prior to a Potential Change in Control
or Change in Control, as applicable; provided, however, that a Participant may
resign following an Adverse Change in Control Effect only if Participant
delivers a written notice to the Company within 30 days of the date on which the
Participant becomes aware of such condition and the Company does not cure such
condition within 60 days of such notice.

“Change in Control Protection Period” means the period commencing on the date a
Change in Control occurs and ending on the first anniversary of such date.

“Good Cause” means (i) the Participant engaging in an act or acts involving a
crime, moral turpitude, fraud, or dishonesty, (ii) the Participant willfully
taking any action that may be materially injurious to the business or reputation
of the Company or (iii) the Participant willfully violating in a material
respect the Company’s Corporate Governance Guidelines, Code of Conduct and
Ethics or any other applicable code of conduct, all as may be amended from time
to time, including, without limitation, provisions thereof relating to conflicts
of interest or related party transactions.

“Potential Change in Control” means (i) the Company enters into an agreement,
the consummation of which would result in the occurrence of a Change in Control,
(ii) the Company or any person publicly announces an intention to take or to
consider taking actions which, if consummated, would constitute a Change in
Control or (iii) the Board of Directors of the Company adopts a resolution to
the effect that, for purposes of this Award, a Potential Change in Control has
occurred.

“Potential Change in Control Protection Period” means the period beginning upon
the occurrence of a Potential Change in Control and ending upon the earliest to
occur of (i) the consummation of the Change in Control or (ii) the abandonment
of the transaction or series of transactions that constitute a Potential Change
in Control (as determined by the Committee in its sole discretion).

4. Settlement of Restricted Stock Unit Award.

(a) Settlement of Units for Shares. The Company shall deliver to the Participant
one Share for each Restricted Stock Unit subject to this Award that vests on the
applicable Delivery Date. The Company shall not have any obligation to settle
this Award for cash.

(b) Delivery of Shares. Shares shall be delivered on the Delivery Date. If the
Delivery Date falls on a day in which the NASDAQ Global Select Market is not
open for active trading, the Delivery Date will fall on the next active trading
day. An active trading day is

 

5



--------------------------------------------------------------------------------

     LOGO [g704464img001.jpg]

 

defined as a day in which the NASDAQ Global Select Market is open for trading,
excluding after hours trading. Once a Share is delivered with respect to a
vested Restricted Stock Unit, such vested Restricted Stock Unit shall terminate
and the Company shall have no further obligation to deliver Shares or any other
property for such vested Restricted Stock Unit.

5. No Rights as Shareholder until Delivery. The Participant shall not have any
rights, benefits, or entitlements with respect to any Shares subject to any
Restricted Stock Unit. On or after delivery of any Shares, the Participant shall
have, with respect to any Shares delivered, all of the rights of an equity
interest holder of the Company, including the right to vote the Shares and the
right to receive all dividends (if any) as may be declared on Shares from time
to time.

6. Tax Provisions.

(a) Tax Consequences. The Participant has reviewed with the Participant’s own
tax advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Agreement. The Participant
is relying solely on such advisors and not on any statements or representations
of the Company or any of its agents. The Participant understands that the
Participant (and not the Company) shall be responsible for any tax liability
that may arise as a result of the transactions contemplated by this Agreement.

(b) Withholding Obligations. At the time this Award is granted, or at any time
thereafter as requested by the Company, the Participant hereby authorizes
withholding from payroll and any other amounts payable to the Participant (other
than any amount constituting nonqualified deferred compensation within the
meaning of Section 409A of the Code), including the Shares deliverable pursuant
to this Award, and otherwise agrees to make adequate provision for, any sums
required to satisfy the minimum federal, state, local, and foreign tax
withholding obligations of the Company or a Related Entity (if any) which arise
in connection with this Award.

The Company, in its sole discretion, and in compliance with any applicable legal
conditions or restrictions, may withhold from fully vested Shares otherwise
deliverable to the Participant pursuant to this Award a number of whole Shares
having a Fair Market Value, as determined by the Company as of the date the
Participant recognizes income with respect to those Shares, not in excess of the
minimum amount of tax required to be withheld by law (or such lower amount as
may be necessary to avoid adverse financial accounting treatment). Any adverse
consequences to the Participant arising in connection with such Share
withholding procedure shall be the Participant’s sole responsibility.

In addition, the Company, in its sole discretion, may establish a procedure
whereby the Participant may make an irrevocable election to direct a broker
(determined by the Company) to sell sufficient Shares from this Award to cover
the tax withholding obligations of the Company or any Related Entity and deliver
such proceeds to the Company.

Unless the tax withholding obligations of the Company or any Related Entity are
satisfied, the Company shall have no obligation to issue a certificate for such
Shares.

 

6



--------------------------------------------------------------------------------

     LOGO [g704464img001.jpg]

 

7. Consideration. With respect to the value of the Shares to be delivered
pursuant to this Award, such Shares are granted in consideration for the
services the Participant shall provide to the Company during the vesting period.

8. Transferability. The Restricted Stock Units granted under this Agreement are
not transferable otherwise than by will or under the applicable laws of descent
and distribution. In addition, this Award shall not be assigned, negotiated,
pledged or hypothecated in any way (whether by operation of law or otherwise),
and this Award shall not be subject to execution, attachment or similar process.
Upon any attempt by the Participant to transfer, assign, negotiate, pledge or
hypothecate this Award, or in the event of any levy upon this Award by reason of
any execution, attachment or similar process as a result of any attempt by the
Participant to transfer, assign, negotiate, pledge or hypothecate this Award,
contrary to the provisions hereof, this Award shall immediately become null and
void.

9. General Provisions.

(a) Employment At Will. Nothing in this Agreement or in the Plan shall confer
upon the Participant any right to continue in the service of the Company or its
Related Entities for any period of specific duration or interfere with or
otherwise restrict in any way the rights of the Company (or any Related Entity
employing or retaining the Participant) or of the Participant, which rights are
hereby expressly reserved by each, to terminate the Participant’s service at any
time for any reason, with or without cause.

(b) Notices. Any notice under this Agreement shall be in writing and shall be
deemed to have been duly given when delivered personally or when deposited in
the United States mail, registered, postage prepaid, and addressed, in the case
of the Company, to the Company’s President at Smith & Wesson Holding
Corporation, 2100 Roosevelt Avenue, Springfield, Massachusetts 01104, or if the
Company should move its principal office, to such principal office, and, in the
case of the Participant, to the Participant’s last permanent address as shown on
the Company’s records, subject to the right of either party to designate some
other address at any time hereafter, upon ten (10) days’ advance written notice
under this Section to all other parties to this Agreement.

(c) No Limit on Other Compensation Arrangements. Nothing contained in this
Agreement shall preclude the Company from adopting or continuing in effect other
or additional compensation arrangements, and those arrangements may be either
generally applicable or applicable only in specific cases.

(d) Severability. If any provision of this Agreement is or becomes or is deemed
to be invalid, illegal, or unenforceable in any jurisdiction or would disqualify
this Agreement or this Award under any applicable law, that provision shall be
construed or deemed amended to conform to applicable law (or if that provision
cannot be so construed or deemed amended without materially altering the purpose
or intent of this Agreement and this Award, that provision shall be stricken as
to that jurisdiction and the remainder of this Agreement and this Award shall
remain in full force and effect).

 

7



--------------------------------------------------------------------------------

     LOGO [g704464img001.jpg]

 

(e) No Trust or Fund Created. Neither this Agreement nor the grant of this Award
shall create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company and the Participant or any other
person. The Restricted Stock Units subject to this Agreement represent only the
Company’s unfunded and unsecured promise to issue Shares to the Participant in
the future. To the extent that the Participant or any other person acquires a
right to receive payments from the Company pursuant to this Agreement, that
right shall be no greater than the right of any unsecured general creditor of
the Company.

(f) Cancellation of Award. If any Restricted Stock Units subject to this
Agreement are forfeited, then from and after such time, the person from whom
such Restricted Stock Units are forfeited shall no longer have any rights to
such Restricted Stock Units or the corresponding Shares. Such Restricted Stock
Units shall be deemed forfeited in accordance with the applicable provisions
hereof.

(g) Participant Undertaking. The Participant hereby agrees to take whatever
additional action and execute whatever additional documents the Company may deem
necessary or advisable in order to carry out or effect one or more of the
obligations or restrictions imposed on either the Participant or the Shares
deliverable pursuant to the provisions of this Agreement.

(h) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Nevada without regard to the
conflict-of-laws rules thereof or of any other jurisdiction.

(i) Waiver of Jury Trial. The Company and the Participant hereby waive, to the
fullest extent permitted by applicable law, any right either party may have to a
trial by jury in respect to any litigation directly or indirectly arising out
of, under or in connection with this Award.

(j) Interpretation. The Participant accepts this Award subject to all the terms
and provisions of this Agreement and the terms and conditions of the Plan. The
Participant hereby accepts as binding, conclusive, and final all decisions or
interpretations of the Committee upon any questions arising under this
Agreement.

(k) Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the Company and its successors and assigns and
upon the Participant, the Participant’s assigns and the legal representatives,
heirs and legatees of the Participant’s estate, whether or not any such person
shall have become a party to this Agreement and have agreed in writing to join
herein and be bound by the terms hereof. The Company may assign its rights and
obligations under this Agreement, including, but not limited to, the forfeiture
provision of Section 3(b) to any person or entity selected by the Board.

(l) Committee Discretion. Subject to the terms of this Agreement, the Committee
shall have full and plenary discretion with respect to any actions to be taken
or determinations to be made in connection with this Award, and its
determinations shall be final, binding and conclusive.

 

8



--------------------------------------------------------------------------------

     LOGO [g704464img001.jpg]

 

(m) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.

(n) Headings. Headings are given to the Sections and Subsections of this
Agreement solely as a convenience to facilitate reference. The headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision thereof.

10. Amendments. Any modification, amendment or waiver to this Agreement that
shall materially impair the rights of the Participant with respect to the
Restricted Stock Units shall require an instrument in writing to be signed by
both parties hereto, except such a modification, amendment or waiver made to
cause the Plan or the Restricted Stock Units to comply with applicable law, tax
rules, stock exchange rules or accounting rules and which is made to similarly
situated participants. The waiver by either party of compliance with any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by such party of
a provision of this Agreement.

11. Representations. The Participant acknowledges and agrees that the
Participant has reviewed this Agreement in its entirety, has had an opportunity
to obtain the advice of counsel prior to executing and accepting this Award and
fully understands all provisions of this Award.

 

9